PER CURIAM.
In Warren v. Travelers Insurance Co., 650 So.2d 1082 (Fla. 1st DCA 1995), we rejected substantially the same argument appellant presents here. Therefore, we affirm on the authority of Warren, and, as we did in Warren, certify the following question of great public importance:
MAY AN INJURED PERSON WHO IS ENTITLED TO RECOVER BODILY INJURY LIABILITY BENEFITS, BUT WHOSE DAMAGES EXCEED THE POLICY LIMIT FOR LIABILITY COVERAGE, ALSO RECOVER UNDER THE SAME POLICY FOR UNINSURED MOTORIST BENEFITS, WHERE THE POLICY EXCLUDES THE INSURED VEHICLE FROM ITS DEFINITION OF “UNINSURED VEHICLE”?
In addition, we certify conflict with Bulone v. United Services Automobile Association, 660 So.2d 399 (Fla. 2d DCA 1995).
JOANOS, MICKLE and VAN NORTWICK, JJ., concur.